     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVONTA B. GRAHAM,                                 No. 2:19-cv-1485-KJM-EFB P
12                       Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    TAMMY FOSS, Warden,
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding pro se with a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. He challenges his conviction for second-degree murder and

19   robbery with various enhancements. ECF No. 1 at 1. Petitioner alleges that the trial court

20   violated his constitutional rights when it (1) admitted a hearsay statement made by a co-defendant

21   and (2) failed to advise petitioner of certain rights when it took his admission of a prior

22   conviction. Id. at 5, 11.

23           It is undisputed that the first claim has not been presented to the California Supreme

24   Court. On March 5, 2021, the court ordered the parties to submit supplemental briefing on the

25   issue of whether the case should be stayed pending petitioner’s exhaustion of his first claim. ECF

26   No. 28. The briefing has been received by the court (petitioner opted not to submit a reply brief).

27   ECF Nos. 29, 30. For the reasons that follow, the court should decline to stay the case and deny

28   the petition.
                                                        1
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 2 of 9


 1              I. Background
 2          Petitioner was convicted on September 16, 2016 following a jury trial. ECF No. 1 at 1.
 3   The conviction was affirmed on appeal on April 23, 2018. Id. at 2. The California Supreme
 4   Court denied review on July 25, 2018. Id. Petitioner has not filed any other post-conviction
 5   cases to attack the conviction or sentence, leaving the appellate court’s opinion as the last
 6   reasoned state court opinion on his case. The facts, as relayed by the California Court of Appeal1,
 7   are:
 8          The Robbery
 9          Around 5:00 p.m. on December 15, 2014, three African-American males entered
            the Baidu Foot and Body Massage Parlor and robbed two female employees at
10          gunpoint. The men took personal property and cash from the employees. They
            also took, among other things, a bag from the store containing store receipts and
11          around $3,000 to $5,000 in cash. During the robbery, both females were pistol-
            whipped and physically assaulted. One of the men also threatened to kill the
12          employees.
13          When images from surveillance video were circulated to local law enforcement
            agencies, defendant and Daquan Javon Cooper were identified as two of the
14          perpetrators. Defendant was identified as the individual wearing the striped shirt.
            The video surveillance showed, among other things, defendant holding a revolver
15          during the robbery and walking away from the massage parlor carrying a black
            bag.
16
            At trial, defendant testified on his own behalf while his codefendants, Cooper and
17          Ira Swanson, exercised their constitutional right to remain silent. When defendant
            testified, he admitted that he participated in the robbery. He explained that he and
18          four other men drove to the massage parlor in a Ford Expedition. The driver of the
            vehicle, Cornelius Huston, and Jemahl Loharsingh stayed in the vehicle, while
19          defendant, Cooper, and Swanson went inside. Defendant admitted that he had a
            revolver and was wearing a striped shirt during the robbery. He also admitted that
20          he struck one of the female employees with his revolver.
21          The Murder
22          In December 2014, Yolanda Sanders lived on the second floor of an apartment
            complex on Bell Street. On the evening of December 15, she was on her balcony
23          smoking a cigarette when she saw a Ford Expedition park in a neighboring
            apartment complex and four African-American males get out of the vehicle.
24          Around five minutes later, the man wearing the striped shirt started arguing with
            one of the other men. The man in the striped shirt yelled, "F- you, nigga," and
25          then raised his arm, stepped backwards, and fired four to five gunshots. Sanders
26
            1
27             The facts recited by the state appellate court are presumed to be correct where, as here,
     the petitioner has not rebutted the facts with clear and convincing evidence. 28 U.S.C.
28   § 2254(e)(1); Slovik v. Yates, 556 F.3d 747, 749 n.1 (9th Cir. 2009) (as amended).
                                                         2
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 3 of 9


 1           yelled, "Stop that guy right there. He just shot that boy." The shooter looked up at
             Sanders before calmly walking away and entering a downstairs apartment.
 2
             At 5:09 p.m., the police received a report of a shooting at 2306 Church Avenue.
 3           An officer responding to the robbery heard radio traffic indicating that the
             shooting occurred near the intersection of Church Avenue and Bell Street. When
 4           an officer arrived at the scene of the shooting (i.e., 2312 Church Avenue), she
             checked the victim, later identified as Loharsingh, and found that he had an erratic
 5           pulse but was nonresponsive. Loharsingh was pronounced dead at the scene at
             5:23 p.m.
 6
             An autopsy revealed that Loharsingh had been shot five times. A search of his
 7           pockets revealed, among other things, receipts from the massage parlor and $742
             in cash. Forensic testing on the recovered bullets indicated that they came from
 8           the same gun, which was likely a revolver. The bullets were determined to be
             consistent with .38-caliber ammunition.
 9
             During a search at the apartment complex where the shooting occurred, police
10           found a .32-caliber Taurus revolver inside a grill on the front porch of apartment
             No. 2. The revolver was fully loaded with five .38-caliber rounds. A black bag
11           was found near the front door of the apartment. It contained ammunition,
             including a box of .38-caliber ammunition. Various items were also found inside
12           apartment No. 2, including receipts from the massage parlor.
13           On the night after the shooting, Swanson, who had been friends with Loharsingh
             for years, went to Loharsingh's mother's residence. When he arrived, numerous
14           people were inside, including Loharsingh's mother, Dionne Wilson, and Monique
             Carson, the mother of Loharsingh's children. Swanson told Wilson and Carson as
15           well as about five other people that he, defendant, and Huston robbed a "spa"
             while Loharsingh was asleep in the car. He explained that they split up the money
16           after the robbery. Shortly thereafter, defendant and Loharsingh got into an
             argument about the division of the money. During the argument, defendant pulled
17           out a gun and shot Loharsingh five times. Swanson explained that defendant shot
             Loharsingh after Loharsingh set his gun down and indicated he wanted to fight
18           defendant.
19           When defendant testified about the shooting, he explained that Huston drove to
             the apartment complex after the robbery. He further explained that he divided the
20           money from the robbery equally, and that, as he was walking away from the other
             men, he heard multiple gunshots and took off running. Defendant claimed that he
21           did not see who shot Loharsingh. He also claimed that he saw Swanson carrying
             the black bag found by detectives following the shooting.
22

23   People v. Graham, No. C083076, 2018 Cal. App. Unpub. LEXIS 2720, at *2-6 (Apr. 23, 2018).

24              II. Analysis

25                  A. Petitioner’s First Claim Must Be Dismissed as Unexhausted

26           A district court may not grant a petition for a writ of habeas corpus unless the petitioner

27   has exhausted available state court remedies. 28 U.S.C. § 2254(b)(1). A state will not be deemed

28   /////
                                                        3
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 4 of 9


 1   to have waived the exhaustion requirement unless the state, through counsel, expressly waives the
 2   requirement. 28 U.S.C. § 2254(b)(3).
 3             Exhaustion of state remedies requires that petitioners fairly present federal claims to the
 4   highest state court, either on direct appeal or through state collateral proceedings, in order to give
 5   the highest state court “the opportunity to pass upon and correct alleged violations of its prisoners'
 6   federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (some internal quotations omitted).
 7   “[A] state prisoner has not ‘fairly presented’ (and thus exhausted) his federal claims in state court
 8   unless he specifically indicated to that court that those claims were based on federal law.” Lyons
 9   v. Crawford, 232 F.3d 666, 668 (9th Cir. 2000), amended by 247 F.3d 904 (9th Cir. 2000).
10   “[T]he petitioner must make the federal basis of the claim explicit either by citing federal law or
11   the decisions of federal courts, even if the federal basis is self-evident . . . .” Id. (citations
12   omitted); see also Gray v. Netherland, 518 U.S. 152, 162-63 (1996) (“[A] claim for relief in
13   habeas corpus must include reference to a specific federal constitutional guarantee, as well as a
14   statement of the facts that entitle the petitioner to relief.”); Duncan, 513 U.S. at 365-66 (to
15   exhaust a claim, a state court “must surely be alerted to the fact that the prisoners are asserting
16   claims under the United States Constitution.”).
17             In addition to identifying the federal basis of his claims in the state court, the petitioner
18   must also fairly present the factual basis of the claim in order to exhaust it. Baldwin v. Reese, 541
19   U.S. 27, 29 (2004); Robinson v. Schriro, 595 F.3d 1086, 1101 (9th Cir. 2010). “[T]he petitioner
20   must . . . provide the state court with the operative facts, that is, ‘all of the facts necessary to give
21   application to the constitutional principle upon which [the petitioner] relies.’” Davis v. Silva, 511
22   F.3d 1005, 1009 (9th Cir. 2008) (quoting Daugharty v. Gladden, 257 F.2d 750, 758 (9th Cir.
23   1958)).
24             Where a federal habeas petitioner has failed to exhaust a claim in the state courts
25   according to these principles, he may ask the federal court to stay its consideration of his petition
26   while he returns to state court to complete exhaustion. Two procedures may be used in staying a
27   petition — one provided for by Kelly v. Small, 315 F.3d 1063 (9th Cir. 2002) and the other by
28   Rhines v. Weber, 544 U.S. 269 (2005). King v. Ryan, 564 F.3d 1133, 1138-41 (9th Cir. 2009).
                                                           4
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 5 of 9


 1   Under the Kelly procedure, the district court may stay a petition containing only exhausted claims
 2   and hold it in abeyance pending exhaustion of additional claims which may then be added to the
 3   petition through amendment. Kelly, 315 F.3d at 1070-71; King, 564 F.3d at 1135. If the federal
 4   petition contains both exhausted and unexhausted claims (a so-called “mixed” petition), a
 5   petitioner seeking a stay under Kelly must first dismiss the unexhausted claims from the petition
 6   and seek to add them back in through amendment after exhausting them in state court. King, 564
 7   F.3d at 1138-39. The previously unexhausted claims, once exhausted, must be added back into
 8   the federal petition within the statute of limitations provided for by 28 U.S.C. § 2244(d)(1),
 9   however. King, 564 F.3d at 1140-41. Under that statute, a one-year limitation period for seeking
10   federal habeas relief begins to run from the latest of the date the judgment became final on direct
11   review, the date on which a state-created impediment to filing is removed, the date the United
12   States Supreme Court makes a new rule retroactively applicable to cases on collateral review or
13   the date on which the factual predicate of a claim could have been discovered through the
14   exercise of due diligence. 28 U.S.C. § 2241(d)(1). A federal habeas petition does not toll the
15   limitations period under 28 U.S.C. § 2244(d)(2). Duncan v. Walker, 533 U.S. 167, 181-82
16   (2001).
17             Under Rhines, a district court may stay a mixed petition in its entirety, without requiring
18   dismissal of the unexhausted claims, while the petitioner attempts to exhaust them in state court.
19   King, 564 F.3d at 1139-40. Unlike the Kelly procedure, however, Rhines requires that the
20   petitioner show good cause for failing to exhaust the claims in state court prior to filing the
21   federal petition. Rhines, 544 U.S. at 277-78; King, 564 F.3d at 1139. In addition, a stay pursuant
22   to Rhines is inappropriate where the unexhausted claims are “plainly meritless” or where the
23   petitioner has engaged in “abusive litigation tactics or intentional delay.” Id.
24             Rhines did not describe the criteria for determining whether good cause for failure to
25   exhaust exists. The U.S. Court of Appeals for the Ninth Circuit has found that good cause does
26   not require a showing of “extraordinary circumstances.” Jackson v. Roe, 425 F.3d 654, 661-62
27   (9th Cir. 2005). A petitioner shows good cause by providing the court with a reasonable excuse,
28   supported by evidence, that justifies the failure to exhaust. Blake v. Baker, 745 F.3d 977, 982
                                                          5
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 6 of 9


 1   (9th Cir. 2014). See also Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005) (“A petitioner’s
 2   reasonable confusion . . . will ordinarily constitute ‘good cause’ [under Rhines]. . . .”); Dixon v.
 3   Baker, 847 F.3d 714, 721-22 (9th Cir. 2014) (lack of counsel in state post-conviction proceedings
 4   constitutes good cause under Rhines).
 5          Petitioner’s supplemental brief consists of a bare request for a stay without any supporting
 6   showing of cause. ECF No. 29. Respondent’s brief argues: (1) it was improper of the court to
 7   inquire into the possible propriety of a stay; (2) petitioner has failed to show good cause under
 8   Rhines; (3) petitioner’s unexhausted claim is plainly meritless; (4) petitioner has engaged in
 9   dilatory litigation tactics; and (5) it would be futile to stay the case under Kelly because the
10   limitations period has elapsed. ECF No. 30.
11          The court agrees that petitioner has not made, and has not attempted to make, any showing
12   of good cause to stay the case. He provides no explanation in his supplemental brief for why he
13   did not exhaust the claim prior to filing this case. His amended petition explains only that he is
14   developmentally disabled and relied on a jailhouse lawyer who failed to state cognizable federal
15   claims in the petition. ECF No. 23 at 5. (Respondent challenged petitioner’s original petition in
16   this action as failing to state a federal claim; petitioner then amended the petition.) Beyond
17   simply stating that petitioner has some disability, the extent of which is not described, this
18   explanation does not touch on why the claim was not exhausted before the federal petition was
19   filed. While some showing of petitioner’s disability may have sufficed to provide good cause, he
20   has not described that disability or submitted any supporting evidence. Accordingly, he has not
21   shown good cause and a stay pursuant to Rhines is inappropriate.
22          The court also agrees that a stay under Kelly would be futile, as the unexhausted claim
23   does not relate back to the filing of the original petition and the limitations period ended on
24   October 23, 2019. Petitioner’s direct petition for review to the California Supreme Court was
25   denied on July 26, 2018. ECF No. 18-4 at 2. Petitioner had 90 days from that date to seek
26   certiorari with the U.S. Supreme Court, and one year from the expiration of that date (October 24,
27   2018) to file his federal petition. U.S. S. Ct. Rule 13; 28 U.S.C. § 2244(d)(1). In the original
28   petition, which was filed within that limitations period, petitioner challenged a hearsay ruling by
                                                         6
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 7 of 9


 1   the trial court that allowed statements made by co-defendant Swanson to witnesses Monique
 2   Carson and Dionne Wilson to be heard by the jury. ECF No. 1 at 10. The unexhausted claim,
 3   introduced in the amended petition on June 8, 2020, challenges the introduction of a taped
 4   statement Swanson made to police detective Lauren Becwar. ECF No. 23 at 8-9. This new claim
 5   “relates back” to the original petition, and thus may take advantage of its timely filing date, only
 6   if it shares a common core of operative facts. Fed. R. Civ. P. 15(c)(1)(B); Mayle v. Felix, 545
 7   U.S. 644, 649-50 (2005). However, the facts undergirding the two claims differ “in time and
 8   type” – Swanson’s spontaneous statements to Wilson and Carson occurred at a different time
 9   from his taped statement to Detective Becwar and the admissibility of the former statements was
10   considered discretely prior to trial. Ha Van Nguyen v. Curry, 736 F.3d 1287, 1297 (9th Cir. 2013)
11   (“time and type” refers to the facts supporting claims for relief, not the legal grounds supporting
12   those claims), abrogated on other grounds by Davila v. Davis, __ U.S. __, 137 S. Ct. 2058 (2017).
13   Because the claim does not relate back to the original filing date, if the court were to stay the case
14   pending its exhaustion, it would be untimely whenever exhaustion were completed. As a stay
15   under Kelly would be futile for this reason, and petitioner has not presented good cause for a stay
16   under Rhines, the court should dismiss the unexhausted claim without prejudice rather than stay
17   the case.2
18   /////
19   /////
20
             2
               The court rejects respondent’s assertion that it was error for the court to raise the issue of
21   staying the case. Respondent relies on United States v. Sineneng-Smith, __ U.S. __, 140 S. Ct.
22   1575 (2020), in which a unanimous Supreme Court held that the Ninth Circuit had deviated too
     far from the principle of party presentation when it decided a case based on arguments raised not
23   by the parties, but instead by amici. Contrary to respondent’s position, the Court did not hold that
     it is always inappropriate for a court to raise an issue that has not been presented by the parties.
24   Id. at 1579 (“The party presentation principle is supple, not ironclad. There are no doubt
     circumstances in which a modest initiating role for a court is appropriate.”). In the Ninth Circuit
25   currently, and until a higher court rules otherwise, the issue of whether to stay an unexhausted
26   habeas claim is one of those circumstances in which a court may take an initiating role. Robbins
     v. Carey, 481 F.3d 1143, 1147-49 (9th Cir. 2007) (district courts are not required to sua sponte
27   raise the issue of staying an unexhausted habeas claim, but it is within their discretion to do so if
     they “inform both parties . . . to enable them to provide the information the court needs to
28   exercise its discretion over whether to stay and abey the petition.”).
                                                          7
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 8 of 9


 1                    B. Petitioner’s Remaining Claim Is Without Merit
 2           In his second, and last remaining claim, petitioner argues that he “was never advised of his
 3   right to remain silent and to confront witnesses under the Fifth, Sixth, and Fourteenth
 4   Amendments” by the trial court when it accepted his admission of a prior conviction. ECF No.
 5   23 at 11.
 6           An application for a writ of habeas corpus by a person in custody under a judgment of a
 7   state court can be granted only for violations of the Constitution or laws of the United States. 28
 8   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or
 9   application of state law. Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502 U.S.
10   62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).
11           The state appellate court found that the trial court had erroneously failed to advise
12   petitioner of his state-law rights to remain silent and confront adverse witnesses prior to accepting
13   his admission of a prior conviction, but that the admission was nonetheless voluntary and
14   intelligent. People v. Graham, No. C083076, 2018 Cal. App. Unpub. LEXIS 2720, at *14-21
15   (Apr. 23, 2018). This court cannot disturb that ruling, as it was concerned solely with state law.
16   People v. Mosby, 33 Cal. 4th 353, 360 (2004); Apprendi v. New Jersey, 530 U.S. 466, 490 (2000)
17   (there is no federal constitutional right to a jury trial as to the fact of a prior conviction); see, e.g.,
18   Johnson v. Pfeiffer, No. 2:17-cv-01635-JKS, 2019 U.S. Dist. LEXIS 191211, at *30 (E.D. Cal.
19   Nov. 4, 2019) (“Because Johnson did not have a federal right to a jury trial on the prison prior
20   allegations, he is not entitled to federal habeas relief on the trial court's failure to advise him of
21   his rights to remain silent and cross-examine witnesses. Such claim presents only a state law
22   issue, and this Court is bound by the Court of Appeals’ determination that Johnson's admission
23   was knowing and voluntary.”). Accordingly, the court must deny petitioner’s request for federal
24   habeas relief.
25   /////
26   /////
27   /////
28   /////
                                                           8
     Case 2:19-cv-01485-KJM-EFB Document 31 Filed 06/14/21 Page 9 of 9


 1              III. Recommendation
 2          For the reasons stated above, it is hereby RECOMMENDED that the petition be DENIED
 3   and the Clerk be directed to CLOSE the case.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 9   within the specified time may waive the right to appeal the District Court's order. Turner v.
10   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
11   his objections petitioner may address whether a certificate of appealability should issue in the
12   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing
13   § 2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
14   final order adverse to the applicant).
15   DATED: June 14, 2021.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        9
